

115 HR 1746 IH: Airport Security Act of 2017
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1746IN THE HOUSE OF REPRESENTATIVESMarch 28, 2017Mr. Johnson of Georgia (for himself, Ms. Speier, Mr. David Scott of Georgia, Ms. Kelly of Illinois, Mr. Beyer, Mr. Raskin, Ms. Norton, Mr. Hastings, Mr. Connolly, and Mr. Lewis of Georgia) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit certain individuals from possessing a firearm in an airport, and for other purposes.
	
 1.Short titleThis Act may be cited as the Airport Security Act of 2017. 2.Prohibition of possession of firearms at airports (a)Program To prohibit possession of firearms at airportsSection 44903 of title 49, United States Code, is amended by adding at the end the following new subsection:
				
					(o)Program To prohibit possession of firearms at airports
 (1)EstablishmentThe Administrator of the Transportation Security Administration shall establish and carry out a program to prohibit, except as provided in paragraph (3), any individual from possessing a firearm at a covered airport, including any individual who enters the airport, or who exits public transportation at the airport, for the following purposes:
 (A)Air travel. (B)Meeting another individual.
 (C)Picking up cargo. (D)Employment at the airport.
 (2)Requirements for airport operatorsIn carrying out the program established under paragraph (1), the Administrator shall require each airport operator to—
 (A)conspicuously display notices summarizing the program described in paragraph (1)— (i)at each entrance to the airport; and
 (ii)in such form, and containing such information, as the Administrator shall by regulation prescribe; and
 (B)require law enforcement personnel to— (i)monitor the airport to prevent violations of paragraph (1); and
 (ii)escort any individual described in paragraph (3)(B)(ii) who is discovered by such personnel to be in possession of a firearm described in paragraph (3)(B)(i), to ensure that such individual continues to be excepted from paragraph (1) by reason of being an individual described in paragraph (3)(B).
 (3)ExceptionsThe following individuals shall not be prohibited by paragraph (1) from possessing a firearm under such paragraph:
 (A)Individuals authorized to carry a firearmAn individual who, by regulation, is authorized by the Administrator of the Federal Aviation Administration or the Administrator of the Transportation Security Administration to carry a firearm at the covered airport.
 (B)TravelersAn individual who possesses a firearm, if— (i)the firearm is unloaded, carried in a hard-sided container that is locked, and the key or combination to the lock is in the exclusive possession of the individual; and
 (ii)the individual— (I)is carrying a ticket in the name of the individual for a flight that is scheduled for departure from the covered airport within 24 hours or that has arrived at the airport within the preceding 24 hours; or
 (II)communicates the intention to obtain a ticket for departure referred to in subclause (I) at the covered airport and obtains and carries such ticket or does not obtain such ticket for a compelling reason.
 (C)Individuals shipping firearmsAn individual who possesses a firearm in a capacity relating to the shipment of the firearm in air commerce and who, by regulation, is authorized by the Administrator of the Federal Aviation Administration or the Administrator of the Transportation Security Administration to possess the firearm at the covered airport in such capacity.
 (D)Law enforcement officersAn on-duty law enforcement officer of a State or political subdivision of a State, or an officer or employee of the Federal Government, who is authorized to carry a firearm.
 (E)Certain individuals on public transportationAn individual passing through an airport on public transportation. (F)Additional authorized individualsAn individual who is otherwise authorized by the Administrator of the Federal Aviation Administration or the Administrator of the Transportation Security Administration to possess a firearm at a covered airport.
 (4)Issuance of regulationsNot later than one year after the date of enactment of this Act, the Administrator of the Transportation Security Administration shall issue regulations to carry out this subsection.
 (5)DefinitionsIn this subsection: (A)AirportThe term airport means an airport and any appurtenant building or area that is related to the operation of the airport, including a building or area on the site of the airport designed to—
 (i)receive passengers or cargo before or after a flight; or (ii)facilitate arrival at or departure from the airport, including—
 (I)a road or section of road used primarily for arrival at or departure from the airport; (II)an airport parking area; and
 (III)a public transportation stop. (B)Airport operatorThe term airport operator means the operator of a covered airport.
 (C)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (D)Covered airportThe term covered airport means an airport that in the preceding fiscal year received an amount allocated or apportioned under chapter 471.
 (E)FirearmThe term firearm has the meaning given the term in section 921(a)(3) of title 18. (F)Public transportationThe term public transportation means a conveyance that provides regular and continuing general or special transportation to the public..
			(b)Criminal penalty for possession
 (1)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following new section:
					
						932.Possession of firearms at airports
 (a)In generalExcept as provided in subsection (b), an individual who knowingly possesses a firearm at a covered airport shall be fined under this title, imprisoned not more than 10 years, or both.
 (b)ExceptionsSubsection (a) shall not apply to an individual described in section 44903(o)(3) of title 49. (c)Definition of covered airportIn this section, the term covered airport has the meaning given the term in section 44903(o)(5)(D) of title 49..
 (2)Effective dateThe amendment made by paragraph (1) shall take effect on the date that is 30 days after the date on which the Administrator of the Transportation Security Administration has issued regulations pursuant to section 44903(o)(4) of title 49, United States Code (as added by subsection (a)).
 (3)Conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by adding at the end the following new item:
					
						
							932. Possession of firearms at airports..
				